Citation Nr: 1128039	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic anterior cruciate ligament deficiency of the right knee with posttraumatic degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to April 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claim must be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In a February 2009 remand, the Board directed the RO to obtain the Veteran's VA treatment records from the VA Medical Center in Cincinnati, Ohio.  Although the RO sent the Veteran a letter asking her to identify all VA and non-VA medical providers who treated her for her service-connected right knee disorder, to which the Veteran did not respond, the RO did not obtain the already identified VA treatment records from the VA Medical Center in Cincinnati, Ohio, as the February 2009 remand instructed.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim must be returned to the RO to obtain the identified VA Medical treatment records from the VA Medical Center in Cincinnati, Ohio.  The RO should also obtain all VA medical treatment records pertaining to the Veteran's claim which have not already been obtained and associated with the Veteran's claims file.

In addition, the RO should provide the Veteran with a new VA examination addressing the severity of her service-connected right knee disorder.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2010). 

Although a VA examination was provided in October 2007 which addressed the severity of the Veteran's right knee disorder, the clinical findings of that examination report are now almost four years old.  In addition, the most recent medical treatment records in the claims file are from October 2006.  To adjudicate the severity of the Veteran's right knee disorder without more current clinical findings would be in error.  Accordingly, as there are no current treatment records in the claims file and the findings from the October 2007 VA examination may not reflect the current state of the Veteran's right knee disorder a new examination is warranted to determine the current extent and severity of the Veteran's service-connected right knee disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide updated notice to the Veteran of what information or evidence is needed in order to substantiate her claim for entitlement to an initial evaluation in excess of 10 percent for a right knee disorder, and it must assist the Veteran by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The RO must also provide notice as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated her for her right knee disorder since October 2006.  The Veteran must be asked to complete a separate VA Form 21- 4142 for any private physician or source of treatment she may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's right knee disorder which are not currently associated with the claims file, to specifically include VA treatment records from the VA Medical Center in Cincinnati, Ohio.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

3.  Thereafter, the RO must schedule the Veteran for a VA joints examination to determine the current severity of her service-connected right knee disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the right knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected right knee disorder, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  The examiner must provide an opinion on the impact of the service-connected right knee disorder on the Veteran's ability to work, as well as any resultant limitation of function of the right knee.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right knee disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disorder.  The rationale for each opinion expressed must also be provided.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The RO must consider whether separate ratings are warranted for the Veteran's service-connected right knee disorder.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability).  The RO must also consider application of 38 C.F.R. § 4.40 regarding functional loss due to pain, 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination, or pain on movement of the right knee joint, and 38 C.F.R. § 4.59 regarding painful motion of the right knee joint.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

